FILED
                           NOT FOR PUBLICATION                                APR 06 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TUAN AHN DU,                                     No. 11-15231

              Plaintiff - Appellant,             D.C. No. 5:09-cv-03272-JW

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                   James Ware, Chief District Judge, Presiding

                      Argued and Submitted March 16, 2012
                           San Francisco, California

Before: WALLACE and BEA, Circuit Judges, and BENNETT, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Mark W. Bennett, District Judge for the Northern
District of Iowa, sitting by designation.
      Du appeals from the district court’s summary judgment against his claim for

supplemental security income and disability benefits. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Any error by the administrative law judge (ALJ) in not discussing the report

by Dr. Paula Chaffee was harmless because Dr. Chaffee’s report was consistent

with the residual functional capacity found by the ALJ. See Stout v. Comm’r, Soc.

Sec. Admin., 454 F.3d 1050, 1055–56 (9th Cir. 2006).

      Du’s argument that the ALJ did not properly consider the combined effect of

his impairments fails as to the step two analysis because that step was resolved in

Du’s favor. Stout, 454 F.3d at 1055. It also fails as to the step three analysis

because Du has not shown that he presented evidence to establish equivalence to

any listing. See Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005).

      We affirm the ALJ’s adverse credibility finding against Du because it was

supported by specific, clear, and convincing reasons drawn from reports by Dr.

Matthew Kanzler and Dr. Eza Kafi, treatment notes by Dr. John Phan, and the

April 2007 report from the internal medicine consultative examination. See

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

      The ALJ did not err by relying on the Medical-Vocational Guidelines

because the ALJ properly rejected the evidence establishing any severe, non-


                                           2
exertional limitation that might preclude reliance on the guidelines. See Hoopai v.

Astrue, 499 F.3d 1071, 1075 (9th Cir. 2007).

      Du’s argument that he should have been provided an interpreter fails

because he did not show prejudice from the lack of an interpreter. See Cheo v.

I.N.S., 162 F.3d 1227, 1230 (9th Cir. 1998).

      AFFIRMED.




                                         3